The appellant was the guardian in the matter of the above estate; and on November 15, 1892, filed *Page 351 
the first account of his guardianship, which was thereafter duly approved. On December 22, 1897, his ward having attained her majority, he filed his final account, which on January 7, 1898, was likewise settled and approved.
On January 7, 1899, the ward filed a petition in the superior court entitled "In the matter of said estate," to set aside the orders theretofore made settling said accounts, and to reopen both of the accounts of said guardian, on the ground of fraud, alleging in that behalf, that the guardian had fraudulently failed to report in his accounts for large sums of money received as rents of her property, and that in the accounts he did file he had made several wrongful overcharges against her, and failed to give her credit for services rendered him during her minority.
The appellant demurred to the petition generally and specifically, on the grounds that it did not state a cause of action, and was ambiguous, uncertain, and unintelligible in many particulars. The demurrer was overruled, the appellant answered, and after trial the court made findings and a decree in favor of the ward, from which decree the guardian appeals.
It is contended by respondent that the record on appeal cannot be considered, because it is not sufficiently authenticated. If this was simply an appeal from an order in probate, the point would be well made. We think, however, it is properly to be considered as an appeal from a decree in equity, and is before us on the judgment-roll (a matter we will consider more particularly when we come to a discussion of the findings), which, while not authenticated in the most approved form, yet is sufficiently so to fill the legal requirement. Respondent's objection is, however, pertinent to certain documents which were inserted in the record. They are not authenticated by incorporation in any bill of exceptions, and cannot be considered by us for any purpose. Examining, then, the judgment-roll alone, we think at least the demurrer, specially interposed, should have been sustained. All the allegations in the petition relative to the overcharges in the account filed are of the most general character. No facts, or circumstances, constituting fraud as to these matters are stated; the pleader contents himself with averring that the guardian "fraudulently *Page 352 
and wrongfully" charged given sums. It is nowhere alleged in what particulars the charges were fraudulent or wrongful, neither is there any statement as to what these charges consisted of, nor where they were to be found in the account. Neither is there any particularity in the averments concerning the guardian's failure to credit his ward for services rendered; nor allegation that the ward ever rendered any, or, if she did, when, or where, or the nature of them. Aside from this, all these allegations appear to relate entirely to matters which were embraced in, and disposed of, by both accounts, a point, however, which will be discussed later on.
These averments, on the whole, are too general, and cannot be sustained against an attack by special demurrer.
Neither do we think the decree is supported by the findings. Respondent insists that, as findings are not necessary in settling accounts in probate, such findings are not to be considered on this appeal. This, however, is not strictly the settlement of an account in probate. It is in the nature of an action in equity, to set aside the order settling the account of the guardian for fraud, and to compel a proper accounting. The petition, it is true, is entitled "In the matter of the estate and guardianship of Laura N. Wells, a minor," but while so entitled, the pleadings on both sides are drafted, in effect, as they would be in a suit directly in equity to set aside the order settling the account, and the findings and decree made and entered are such as would follow the trial of such an action. While it is further true that the probate and equity jurisdiction of the superior court are separate and distinct, yet the same tribunal exercises them both. In the matter at bar no objection was raised to the form of the petition, and appellant waived any objection to the jurisdiction of his person by answering it.
As the court, then, obtained jurisdiction of the person and had jurisdiction of the subject-matter, the petition will be deemed a bill in equity, invoking the equitable powers of the court, notwithstanding the form in which it is entitled. (Estate ofThompson, 101 Cal. 353; Estate of De Leon, 102 Cal. 541; In reClary, 112 Cal. 294.)
Considered, then, as such a bill, under which issues of fact were joined by the parties, the lower court properly made findings thereon which must be reviewed on this appeal. *Page 353 
The gist of the petition, and the principal issue in the case, was as to fraud upon the part of the guardian in failing to account to the court, or his ward, for moneys — rents — belonging to the ward's estate. In fact, this was the only ground upon which, in this case, the lower court could acquire jurisdiction.
There, is, however, in the findings nothing whatever upon this subject; no finding at all on the issue of fraud; no finding that the guardian ever received any money for which he did not account. And the only items of account between the guardian and the ward, which the court deals with in the findings, are exclusively those contained in the settled accounts. There is no finding, even assuming that these were open to reconsideration by the court, that any of them were, in fact, fraudulent, unjust, or improper.
The court, however, had no power to review these matters.
They were all items — charges for board, lodging, music, books, stationery, including also compensation allowed by the court to the guardian for his services as such — which were embraced in the former accounts. These the court re-examined and revised, making deductions from the allowances previously made for them, and reducing the guardian's compensation. This was clearly beyond the power of the court. All these items had been previously examined and passed on by the court, and the accounts which contain them settled and approved. As to these matters, the orders settling the accounts, in which they were contained, were final and conclusive. (Brodrib v. Brodrib, 56 Cal. 564, 566;Lataillade v. Orena, 91 Cal. 576;1 Estate of Adams, 131 Cal. 417;Estate of Grant, 131 Cal. 429.)
For the foregoing reasons we think the court erred in overruling the demurrer, and are equally satisfied that the findings do not support the decree, which is, therefore, reversed, and the cause remanded.
McFarland, J., and Henshaw, J., concurred.
1 25 Am. St. Rep. 219. *Page 354